DETAILED ACTION

Brief Summary
This is a final Office action addressing reissue U.S. Application 15/835,948 (hereafter “the ‘948 Application”).

Based upon review of the ‘948 Application, the application was filed on December 8, 2017.  The ‘948 Application is a reissue of U.S. Patent No. 9,208,557 (hereafter “the ’557 Patent”), which originally issued on December 8, 2015 with patented claims 1-14, being filed as U.S. Application 13/878,623 having the 371 (c)(1),(2), (4) date of June 17, 2013, being originally filed as PCT/FR2011/052374 on October 11, 2011, whereby the PCT application claims foreign priority to the French Patent Application 10-52851, dated October 11, 2010.

As noted above, the ‘557 Patent issued with claims 1-14.  Previously, claims 15-17 were added in a preliminary amendment, dated December 8, 2017.  A non-final Office action was mailed May 24, 2021, which indicated that claims 1-17 were rejected.  Subsequently, the Applicant filed the instant amendment and remarks on November 18, 2021, whereby the amendment dated November 18, 2021 cancels claim 1 and amends claims 2-6, 10, 11, and 15.  Thus, with the amendment dated November 18, 2021, claims 2-17 are currently pending, with claims 2, 11, and 15 now independent.

The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding dependent claim 17, in lines 1-3, the claim recites “A perfusion-weighted imaging analysis system comprising an apparatus for estimating a quantity of interest according to claim 15, and a hardware interface device configured to render the estimated quantity to a user.”  In reviewing independent claim 15, for which claim 17 depends on, claim 15 already recites “an apparatus for estimating a quantity of interest” in lines 1 and 2, and of transmitting “the estimated quantity of interest to a hardware interface device for displaying the estimated quantity to a user” in lines 22 and 23.  This creates confusion in claim 17, as claim 17 is unclear if there is a second apparatus for estimating a quantity of interest according to claim 15, in addition to a second hardware interface device that renders the estimated quantity of interest to a user, that is separate, and in addition to the hardware interface device for displaying the estimated quantity to a user.  If the Applicant’s intention for claim 17 is to have two separate and distinct apparatuses, as well as hardware interface devices, than the specification of the ‘557 said [an] apparatus for estimating…, and said [a] hardware interface device…”



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 2-4 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Joshua S. Shimony, et al., “Estimation of Cerebral Blood Flow from Dynamic Susceptibility Contrast MRI Using a Tissue Model”, AIP Conference Proceedings, American Institute of Physics, New York, Vol. 803, 7 August 2005, pp. 535-542 (hereafter “Shimony”) in view of G. Larry Bretthorst, “The Near-irrelevance of Sampling Frequency Distributions”, in .

Regarding claim 2, Shimony discloses a method for estimating a quantity of interest, among a plurality of quantities of interest of an artery/tissue/vein dynamical system, in an elementary volume of an organ, wherein the elementary volume is referred to as a voxel [see pages 535-536, under the heading “Introduction”; also see pages 536-537, under the heading “Experimental Data”, wherein “In 19 of the patients perfusion measurements were made using both PET and MRI within one hour of each other. …Just prior to and following the contrast injection, dynamic imaging was performed using a single shot echo planar imaging technique…covering the brain with 8 axial sections, each of 6-mm thickness.”; also see pages 537-538, under the heading “Tracer Kinetic Model”], 
said method being carried out by a computer of a perfusion weighted imaging analysis system [see pages 535-536, under the heading “Introduction”; also see pages 536-537, under the heading “Experimental Data”, which states “The MRI exams were performed on a 1.5 Magnetom Vision…”], and 
comprising:
estimating said quantity of interest from experimental perfusion data based upon a contrast agent circulating in the dynamical system, wherein said dynamical system is (i) linear, (ii) time-invariant and (iii) formally determined by the relationship C(t) = BF · Ca(t) * R(t), where C(t) is a concentration of the contrast agent circulating in a voxel, Ca(t) is a concentration of said contrast agent in an artery feeding said voxel, BF is a blood flow in said voxel, * stands for a convolution product and R(t) is a complementary cumulative density function of a transit 
evaluating – according to a Bayesian method – a posterior marginal probability distribution for said quantity of interest [see page 539, under the heading “Bayesian Inference and Markov chain Monte Carlo”, wherein “The posterior probabilities for the model parameters were computed for each pixel given the time series data using Bayesian probability theory. … Bayes theorem states that the posterior probability for the parameters, given the data D and the relevant background information I, can be expressed as a product of the direct probability for the data and the prior probabilities for the model parameters…”] by:
assigning a direct probability distribution for the experimental perfusion data given parameters involved in the estimation of the quantities of interest of the artery/tissue/vein dynamical system in said voxel [see page 539, under the heading “Bayesian Inference and Markov chain Monte Carlo”, wherein “Bayes theorem states that the posterior probability for the parameters, given the data D and the relevant background information I, can be expressed as a product of the direct probability for the data and the prior probabilities for the model parameters…”]; and 
applying the Principle of Maximum Entropy [see pages 537-538, under the heading “Tracer Kinetic Model”, wherein “R(t) is the pixel residue curve which is a function of the pixel response function  … Since the residue curve is multiplied by the CBF non-normalized value at the bolus arrival time is proportional to the CBF and the area under the normalized curve is the MTT.”; also see page 538, under the heading “Additions to the Standard Model”, wherein “Additionally, we selected an exponential form for the residue function, with δ being the wash-out constant, the inverse of the MTT…”; also see page 539, under the heading “Bayesian Inference and Markov chain Monte Carlo”, wherein “The posterior probabilities for the model parameters were computed for each pixel given the time series data using Bayesian probability theory. … Two of the parameters are the traditional perfusion parameters CBF and the wash-out constant δ=1/MTT. … All of the prior probabilities were assigned using Gaussian prior probabilities bounded by an appropriate physiologic range. The likelihood, P(D | Ω,I), was assigned using a Gaussian noise prior probability.…The joint posterior probability was sampled using a Metropolis-Hastings Markov chain Monte Carlo simulation with simulating annealing.”].

Here, as noted above, the reference of Shimony adds Gaussian noise, which is believed to inherently include the feature that requires “applying the Principle of Maximum Entropy.”  But with this, Shimony does not expressly state that “assigning a joint prior probability distribution for said quantities, by introducing purely soft information on the complementary cumulative density function R(t) in said voxel and applying the Principle of Maximum Entropy.”


assigning a joint prior probability distribution for quantities by introducing purely soft information on an impulse response of said dynamical system and applying the Principle of Maximum Entropy [see pages 25-30, in Section 3, entitled “Assigning Distributions Using the Principle of Maximum Entropy”; also see page 45, wherein “The principle of maximum entropy was then used to assign joint probability for the noise. Use of the principle of maximum entropy, with knowledge of the first two moments of the noise results in the assignment of a Gaussian for the joint probability for the noise.”].

Shimony and Bretthorst are combinable because they are from the same field of endeavor, both being methods that calculate probability density functions using Gaussian distributions.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the method of Shimony include the function of “assigning a joint prior probability distribution for said quantities, by introducing purely soft information on an impulse response of said dynamical system and applying the Principle of Maximum Entropy”, as recognized by Bretthorst.  The suggestion/motivation for doing so would be that the method of Shimony would conform with well known mathematical theories, in particular, the probability theory, as discussed on page 21, as well as on pages 25 and 26 of Bretthorst. Here, the analysis system described in Bretthorst utilizes well known mathematical techniques, and would easily be incorporated into the apparatus described in Shimony, which was co-authored by Bretthorst, 


Regarding claim 3, Shimony and Bretthorst disclose a method according to claim 2, and Shimony further teaches wherein the assignment of a joint prior probability distribution for said quantities is further achieved by introducing purely soft information on a concentration-time curve of said contrast agent in an artery feeding the voxel [see pages 537-538, under the heading “Tracer Kinetic Model”, wherein “Since the residue curve is multiplied by the CBF non-normalized value at the bolus arrival time is proportional to the CBF and the area under the normalized curve is the MTT.”; also see page 538, under the heading “Additions to the Standard Model”; also see page 539, herein “The joint posterior probability was sampled using a Metropolis-Hastings Markov chain Monte Carlo simulation with simulating annealing.”; also see page 539, under the heading “Bayesian Inference and Markov chain Monte Carlo”, wherein “All of the prior probabilities were assigned using Gaussian prior probabilities bounded by an appropriate physiologic range. The likelihood, P(D | Ω,I), was assigned using a Gaussian noise prior probability.”].

However, similar to that as discussed in claim 2, Shimony fails to expressly disclose of applying the Principle of Maximum Entropy.  

But again, the reference of Bretthorst discloses various rules for calculating joint probabilities utilizing probability theory.  In this regard, Bretthorst teaches of 


Shimony and Bretthorst are combinable because they are from the same field of endeavor, both being methods that calculate probability density functions using Gaussian distributions   At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the method of Shimony include the function of “assigning a joint prior probability distribution for said quantities, by introducing purely soft information on an impulse response of said dynamical system and applying the Principle of Maximum Entropy”, as recognized by Bretthorst.  The suggestion/motivation for doing so would be that the method of Shimony would conform with well known mathematical theories, in particular, the probability theory, as discussed on page 21, as well as on pages 25 and 26 of Bretthorst. Here, the analysis system described in Bretthorst utilizes well known mathematical techniques, and would easily be incorporated into the apparatus of Shimony, which includes Bretthorst as a co-author, yielding predictable results.  Therefore, it would have been obvious to combine the teachings of Bretthorst with the system described in Shimony to obtain the invention in claim 3.


claim 4, Shimony and Bretthorst disclose a method according to claim 2, and Shimony further teaches wherein the method is executed by successive iterations for a plurality of voxels in question [see pages 536-537, under the heading “Experimental Data”, wherein “Just prior to and following the contrast injection, dynamic imaging was performed using a single shot echo planar imaging technique…covering the brain with 8 axial sections, each of 6-mm thickness. …The sequence was repeated once a second for a total of 80 s.”; also see pages 537-538, under the heading “Tracer Kinetic Model”].


	Regarding claim 7, Shimony and Bretthorst disclose a method according to claim 4, and Shimony further teaches a step for computing supplementary information represented by a measure of adequacy of the product of: 
the assignment of the direct probability distribution for the experimental perfusion data given the parameters involved in estimating the quantities of interest of the artery/tissue/vein dynamical system in the voxel in question [see page 539, under the heading “Bayesian Inference and Markov chain Monte Carlo”, wherein “Bayes theorem states that the posterior probability for the parameters, given the data D and the relevant background information I, can be expressed as a product of the direct probability for the data and the prior probabilities for the model parameters…”]; and 
the assignment of the joint prior probability distribution for said quantities [see pages 537-538, under the heading “Tracer Kinetic Model”, wherein “R(t) is the pixel residue curve which is a function of the pixel response function  … Since the residue curve is multiplied by the CBF non-normalized value at the bolus arrival time is proportional to the CBF and the area under .



Claims 5, 6, and 8-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Joshua S. Shimony, et al., “Estimation of Cerebral Blood Flow from Dynamic Susceptibility Contrast MRI Using a Tissue Model”, AIP Conference Proceedings, American Institute of Physics, New York, Vol. 803, 7 August 2005, pp. 535-542 (hereafter “Shimony”) in view of G. Larry Bretthorst, “The Near-irrelevance of Sampling Frequency Distributions”, in Maximum Entropy and Bayesian Methods, 1999, pages 21-46 (hereafter “Bretthorst”, being cited in the previous Office action dated May 24, 2021), and further in view of U.S. Patent Application Publication 2010/0274102, with the inventor of Teixeira (hereafter “Teixeira”, being cited in the previous Office action dated May 24, 2021).

	Regarding claim 5, Shimony and Bretthorst disclose a method according to claim 2, but fail to expressly disclose of a step for computing supplementary information represented by a confidence interval associated with an estimated quantity of interest 
 But Teixeira discloses a method for estimating a quantity of interest, among a plurality of quantities of interest of an artery/tissue/vein dynamical system [see paragraphs 0011-0013], in an elementary volume of an organ, wherein the elementary volume is referred to as a voxel [see paragraph 0033; also see paragraphs 0064-0065],
wherein said dynamical system being (i) linear, (II) time-invariant and (iii) formally determined by the relationship C(t)=BF*Ca(t) x R(t), where C(t) is a concentration of a contrast agent circulating in a voxel, Ca(t) is a concentration of said contrast agent in an artery feeding said voxel, BF is a blood flow in said voxel, x stands for a convolution product and R(t) is a complementary cumulative density function of a transit time of said contrast agent in said voxel [see paragraphs 0065-0071].

Teixeira further teaches of a step for computing supplementary information represented by a confidence interval associated with an estimated quantity of interest [see paragraph 0047, wherein “Expectation values for the second PDF are calculated, which may represent the most likely true value. Expectation values may also represent, for instance, the confidence interval or any statistical measure of uncertainty associated with the value. Based upon the expectation values, usually but not necessarily the values for state parameters having the highest probability of being correct, updated state parameters for time t1 are combined with sensor data for time t.sub.1 to update the model parameters for time t2 in the DSSM by the process shown in 


Teixeira and Shimony are combinable because they are from the same field of endeavor, both being biomedical monitoring methods that calculate probability density functions.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the method of Shimony further include the function of “a step for computing supplementary information represented by a confidence interval associated with an estimated quantity of interest”, as recognized by Teixeira.  
The suggestion/motivation for doing so would be that the method of Shimony would conform with well known mathematical theories, in particular, a probability theory, to include “the confidence interval or any statistical measure of uncertainty associated with the value”, as recognized by Teixeira in paragraph 0047.  Here, the analysis system described in Teixeira utilizes well known mathematical techniques, and would easily be incorporated into the apparatus described in Shimony, yielding predictable results.  Therefore, it would have been obvious to combine the teachings of Teixeira with the system described in Shimony and Bretthorst, to obtain the invention in claim 5.


	Regarding claim 6, Shimony and Bretthorst disclose a method according to claim 2, but fail to expressly disclose of a step for computing supplementary information represented by a bet on a confidence interval associated with an estimated quantity of interest.

wherein said dynamical system being (i) linear, (II) time-invariant and (iii) formally determined by the relationship C(t)=BF*Ca(t) x R(t), where C(t) is a concentration of a contrast agent circulating in a voxel, Ca(t) is a concentration of said contrast agent in an artery feeding said voxel, BF is a blood flow in said voxel, x stands for a convolution product and R(t) is a complementary cumulative density function of a transit time of said contrast agent in said voxel [see paragraphs 0065-0071].

Teixeira further teaches of a step for computing supplementary information represented by a bet on a confidence interval associated with an estimated quantity of interest [see paragraph 0047, wherein “Expectation values for the second PDF are calculated, which may represent the most likely true value. Expectation values may also represent, for instance, the confidence interval or any statistical measure of uncertainty associated with the value. Based upon the expectation values, usually but not necessarily the values for state parameters having the highest probability of being correct, updated state parameters for time t1 are combined with sensor data for time t.sub.1 to update the model parameters for time t2 in the DSSM by the process shown in FIG. 4. The expectation values are also fed into the DSSM as the state, in the form of a vector of state parameters (new PDF) as shown in FIG. 4. ”; also see paragraphs 0049-0051].



The suggestion/motivation for doing so would be that the method of Shimony would conform with well known mathematical theories, in particular, a probability theory, to include “the confidence interval or any statistical measure of uncertainty associated with the value”, as recognized by Teixeira in paragraph 0047.  Here, the analysis system described in Teixeira utilizes well known mathematical techniques, and would easily be incorporated into the apparatus described in Shimony, yielding predictable results.  Therefore, it would have been obvious to combine the teachings of Teixeira with the system described in Shimony and Bretthorst, to obtain the invention in claim 6.


Regarding claim 8, Shimony, Bretthorst, and Teixeira disclose a method according to claim 5, and Shimony further teaches a step for delivering an estimated quantity of interest to a hardware interface device capable of rendering the estimated quantity to a user [see Figures 2 and 3 on page 540, wherein the perfusion maps are displayed to the user.  With this, a hardware interface device would appear to be inherently included within the method of Shimony].
	Additionally, the reference of Teixeira further includes a step for delivering an estimated quantity of interest to a hardware interface device capable of rendering the estimated quantity to 

Teixeira and Shimony are combinable because they are from the same field of endeavor, both being biomedical monitoring methods that calculate probability density functions.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the method of Shimony further include the function of “a step for delivering an estimated quantity of interest to a hardware interface device capable of rendering the estimated quantity to a user”, as recognized by Teixeira.  
The suggestion/motivation for doing so would be that the method of Shimony would become more user friendly, as the system would include hardware interface device capable of rendering the estimated quantity to a user, as recognized by Teixeira in Fig. 1.  Here, Shimony would conform with well known computer elements to execute the various programmed steps, and would easily be incorporated into the method described in the combination of Shimony and Bretthorst, yielding predictable results.  Therefore, it would have been obvious to combine the further teachings of Teixeira with the system described in Shimony and Bretthorst, to obtain the invention in claim 8.


Regarding claim 9, Shimony, Bretthorst, and Teixeira disclose a method according to claim 5, and Teixeira further teaches a step for delivering supplementary information associated 

Teixeira and Shimony are combinable because they are from the same field of endeavor, both being biomedical monitoring methods that calculate probability density functions.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the method of Shimony further include the function of “a step for delivering supplementary information associated with said estimated quantity of interest to a hardware interface device capable of rendering the supplementary information to a user”, as recognized by Teixeira.  
The suggestion/motivation for doing so would be that the method of Shimony would become more user friendly, as the system would include hardware interface device capable of rendering the estimated quantity to a user, as recognized by Teixeira in Fig. 1.  Here, Shimony would conform with well known computer elements to execute the various programmed steps, and would easily be incorporated into the method described in the combination of Shimony and Bretthorst, yielding predictable results.  Therefore, it would have been obvious to combine the further teachings of Teixeira with the system described in Shimony and Bretthorst, to obtain the invention in claim 9.


claim 10, Shimony and Bretthorst disclose a method according to claim 2, but fail to expressly disclose if “in the experimental perfusion data comprises a vector of values of an experimental perfusion signal or a conversion of said vector of values into a vector of values of a concentration-time curve.”
But Teixeira discloses a method for estimating a quantity of interest, among a plurality of quantities of interest of an artery/tissue/vein dynamical system [see paragraphs 0011-0013], in an elementary volume of an organ, wherein the elementary volume is referred to as a voxel [see paragraph 0033; also see paragraphs 0064-0065],
wherein said dynamical system being (i) linear, (II) time-invariant and (iii) formally determined by the relationship C(t)=BF*Ca(t) x R(t), where C(t) is a concentration of a contrast agent circulating in a voxel, Ca(t) is a concentration of said contrast agent in an artery feeding said voxel, BF is a blood flow in said voxel, x stands for a convolution product and R(t) is a complementary cumulative density function of a transit time of said contrast agent in said voxel [see paragraphs 0065-0071].

Teixeira further teaches wherein the experimental perfusion data comprises a vector of values of an experimental perfusion signal or a conversion of said vector of values into a vector of values of a concentration-time curve [see paragraphs 0040-0050].
Teixeira and Shimony are combinable because they are from the same field of endeavor, both being biomedical monitoring methods that calculate probability density functions.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the method of Shimony further include the function of “the experimental perfusion data 
The suggestion/motivation for doing so would be that the method of Shimony would conform with well known mathematical models, in particular, utilizing “a vector of values”, as recognized by Teixeira in paragraphs 0038-0040.  
Here, the analysis system described in Teixeira utilizes well known mathematical techniques, and would easily be incorporated into the system described in Shimony, yielding predictable results.  Therefore, it would have been obvious to combine the teachings of Teixeira with the system described in Shimony and Bretthorst, to obtain the invention in claim 10.



Claims 11-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Joshua S. Shimony, et al., “Estimation of Cerebral Blood Flow from Dynamic Susceptibility Contrast MRI Using a Tissue Model”, AIP Conference Proceedings, American Institute of Physics, New York, Vol. 803, 7 August 2005, pp. 535-542 (hereafter “Shimony”), and in view of G. Larry Bretthorst, “The Near-irrelevance of Sampling Frequency Distributions”, in Maximum Entropy and Bayesian Methods, 1999, pages 21-46 (hereafter “Bretthorst”, being cited in the previous Office action dated May 24, 2021), and further in view of U.S. Patent Application Publication 2004/0218794, with the inventor of Kao et al. (noted as “Kao”, cited in the previous Office action dated May 24, 2021).

claim 11, the reference of Shimony discloses a method for estimating a quantity of interest, among a plurality of quantities of interest of an artery/tissue/vein dynamical system, in an elementary volume of an organ, wherein the elementary volume is referred to as a voxel [see pages 535-536, under the heading “Introduction”; also see pages 536-537, under the heading “Experimental Data”, wherein “In 19 of the patients perfusion measurements were made using both PET and MRI within one hour of each other. …Just prior to and following the contrast injection, dynamic imaging was performed using a single shot echo planar imaging technique…covering the brain with 8 axial sections, each of 6-mm thickness.”; also see pages 537-538, under the heading “Tracer Kinetic Model”], 
said method being carried out by a computer of a perfusion weighted imaging analysis system [see pages 535-536, under the heading “Introduction”; also see pages 536-537, under the heading “Experimental Data”, which states “The MRI exams were performed on a 1.5 Magnetom Vision…”], and 
comprising:
estimating said quantity of interest from experimental perfusion data based upon a contrast agent circulating in the dynamical system, wherein said dynamical system is (i) linear, (ii) time-invariant and (iii) formally determined by the relationship C(t) = BF · Ca(t) * R(t), where C(t) is a concentration of the contrast agent circulating in a voxel, Ca(t) is a concentration of said contrast agent in an artery feeding said voxel, BF is a blood flow in said voxel, * stands for a convolution product and R(t) is a complementary cumulative density function of a transit time of said contrast agent in said voxel [see pages 537-538, under the heading “Tracer Kinetic Model”, wherein “The first of these is Fick’s law of conservation of contrast agent in tissues. This states that the change in the concentration of contrast agent in the tissue (Ct…) can be 
evaluating – according to a Bayesian method – a posterior marginal probability distribution for said quantity of interest [see page 539, under the heading “Bayesian Inference and Markov chain Monte Carlo”, wherein “The posterior probabilities for the model parameters were computed for each pixel given the time series data using Bayesian probability theory. … Bayes theorem states that the posterior probability for the parameters, given the data D and the relevant background information I, can be expressed as a product of the direct probability for the data and the prior probabilities for the model parameters…”] by:
assigning a direct probability distribution for the experimental perfusion data given parameters involved in the estimation of the quantities of interest of the artery/tissue/vein dynamical system in said voxel [see page 539, under the heading “Bayesian Inference and Markov chain Monte Carlo”, wherein “Bayes theorem states that the posterior probability for the parameters, given the data D and the relevant background information I, can be expressed as a product of the direct probability for the data and the prior probabilities for the model parameters…”]; and 
assigning a joint prior probability distribution for said quantities, by introducing purely soft information on the complementary cumulative density function R(t) in said voxel and applying the Principle of Maximum Entropy [see pages 537-538, under the heading “Tracer Kinetic Model”, wherein “R(t) is the pixel residue curve which is a function of the pixel response 

Here, as noted above, the reference of Shimony adds Gaussian noise, which is believed to inherently include the feature that requires “applying the Principle of Maximum Entropy.”  But with this, Shimony does not expressly state that “assigning a joint prior probability distribution for said quantities, by introducing purely soft information on the complementary cumulative density function R(t) in said voxel and applying the Principle of Maximum Entropy.”

But the reference of Bretthorst discloses various rules for calculating joint probabilities utilizing probability theory.  In this regard, Bretthorst teaches of 
assigning a joint prior probability distribution for quantities by introducing purely soft information on an impulse response of said dynamical system and applying the Principle of 

Shimony and Bretthorst are combinable because they are from the same field of endeavor, both being methods that calculate probability density functions using Gaussian distributions.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the method of Shimony include the function of “assigning a joint prior probability distribution for said quantities, by introducing purely soft information on an impulse response of said dynamical system and applying the Principle of Maximum Entropy”, as recognized by Bretthorst.  The suggestion/motivation for doing so would be that the method of Shimony would conform with well known mathematical theories, in particular, the probability theory, as discussed on page 21, as well as on pages 25 and 26 of Bretthorst. Here, the analysis system described in Bretthorst utilizes well known mathematical techniques, and would easily be incorporated into the apparatus described in Shimony, which was co-authored by Bretthorst, yielding predictable results.  Therefore, it would have been obvious to combine the teachings of Bretthorst with the system described in Shimony.

However, the references of Shimony and Bretthorst do not specifically recite structure, whereby the reference of Shimony fails to expressly disclose “a processing unit …comprising: a storage device, an interface for communicating with external devices, and a computer, such that 

 But Kao discloses a processing unit [see paragraph 0060] for estimating a quantity of interest, among a plurality of quantities of interest of an artery/tissue/vein dynamical system, in an elementary volume of an organ [see Abstract; also see paragraphs 0004-0005; also see Figs. 1-3], wherein the elementary volume is referred to as a voxel [see paragraphs 0040-0044],
said processing unit comprising:
a storage device [see paragraph 0060], an interface for communicating with external devices [see paragraph 0039], and a computer [see paragraph 0060], wherein:
the interface is capable of receiving from external devices [see paragraph 0039-0040], experimental perfusion data based upon a contrast agent circulating in a dynamical system [see paragraphs 0040-0044], wherein said dynamical system is (i) linear [see paragraphs 0045-0046],  (ii) time-invariant [see paragraphs 0046-0049] and (iii) formally determined by the relationship C(t)=BF x Ca(t) * R(t), where C(t) is a concentration of a contrast agent circulating in a voxel, Ca(t) is a concentration of said contrast agent in an artery feeding said voxel, BF is a blood flow in said voxel, * stands for a convolution product and R(t) is a complementary cumulative density function of a transit time of said contrast agent in said voxel [see paragraphs 0048-0049, wherein “The concentration-time curve of a tissue voxel can also be expressed as follows: ct(t) = rCBF x ca(t) * R(t) where * denotes convolution and R(t) is the voxel residue function.”]; and 
the computer [see paragraph 0060] is configured to evaluate, according to a Bayesian method, a posterior marginal probability distribution for said quantity of interest [see step 20 in Fig. 1; also see paragraphs 0042-0044, wherein “Thereafter, in steps 18 to 20, the mask images 

assigning a direct probability distribution for the perfusion data given parameters involved in the estimation of the quantities of interest of the artery/tissue/vein dynamical system in said voxel [see paragraphs 0042-0044, whereby paragraph 0044 states “Thereafter, in steps 18 to 20, the mask images thus generated were used as an initial guess in the Bayesian estimation so that each voxel may be assigned to a single tissue type. The probability density function for each tissue type was determined according to voxel numbers in the six mask images. Sample means and sample variance matrices for the signal-time curves were computed for voxels in the mask images as an estimate of the mean signal-time curve for each tissue type and the covariance matrix of mean signal-time curves for voxels belonging to the same tissue type. In the Bayesian estimation, each voxel was assigned to the tissue type with the largest posterior probability.”]; and 
assigning a joint prior probability distribution for said quantities [see paragraphs 0044-0050, whereby paragraph 0049 states “Therefore, instead of the initial value, the maximum value of the rCBF*R(t) curve is used as the rCBF value. In step 27, using the central volume principle, the rMTT for contrast-agent particles to pass through a voxel can be calculated…”, and 


Kao, Shimony, and Bretthorst are combinable because they are from the same field of endeavor, being methods that calculate probability density functions.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the method of Shimony and Bretthorst have the specific structure of the claimed apparatus with a communication interface and a processor, such that the communication interface is further configured to transmit the estimated quantity of interest to a hardware interface device for displaying the estimated quantity to a user, as recognized by Kao.
The suggestion/motivation for doing so would be that the method of Shimony would conform with well known computerized perfusion imaging analysis systems for estimating a quantity of interest, as discussed by Kao in paragraphs 0055-0060.

Here, the perfusion imaging analysis system described in Kao utilizes well known computer elements to execute the various programmed steps, and would easily be incorporated into the method described in the combination of Shimony and Bretthorst, yielding predictable 


Regarding claim 12, Shimony, Bretthorst, and Kao disclose a processing unit according to claim 11, and Kao further teaches wherein the interface is capable of delivering an estimated quantity of interest in a format suitable for a hardware interface device capable of rendering the estimated quantity to a user [see Figs. 4(a)-5(a); also see paragraph 0053-0054, whereby paragraph 0054 states “FIG. 5(a) illustrates the final segmentation result, using the Bayesian estimation, in the form of a composite image, preferably color-coded. For hemodynamic analysis, different colored areas were used as ROIs to compute the true signal-time curves on the perfusion images. The segmentation result of the composite image of FIG. 5(a) in which voxels of different perfusion dynamics can be grouped together, is consistent with the anatomical proton-density-weighted image shown in FIG. 2(d).”; also see Figs. 6(a)-6(c); also see paragraphs 0057-0060, whereby paragraph 0060 states “Preferably, the computer program product of the present invention includes a computer-readable storage medium, such as a diskette, a hard disk or a magnetic tape, for storing a computer program to enable processing equipment, such as a computer, to execute the various steps of the method of the preferred embodiment.”].

Kao and Shimony are combinable because they are from the same field of endeavor, being methods that calculate probability density functions based on received experimental perfusion data based on a contrast agent circulating in the dynamical system.  At the time of the 

The suggestion/motivation for doing so would be that the method of Shimony would conform with well known computerized perfusion imaging analysis systems for estimating a quantity of interest, as discussed by Kao in paragraphs 0055-0060.  Here, the perfusion imaging analysis system described in Kao utilizes well known computer elements to execute the various programmed steps, and would easily be incorporated into the method described in the combination of Shimony and Bretthorst, yielding predictable results.  Therefore, it would have been obvious to combine the teachings of Kao with the system described in Shimony and Bretthorst to obtain the invention in claim 12.


Regarding claim 13, Shimony, Bretthorst, and Kao disclose a processing unit according to claim 12, and Kao further teaches wherein the interface is capable of delivering supplementary information associated with an estimated quantity of interest in a format suitable for a hardware interface device capable of rendering the supplementary information to a user [see Figs. 4(a)-5(a); also see paragraph 0053-0054, whereby paragraph 0054 states “FIG. 5(a) illustrates the final segmentation result, using the Bayesian estimation, in the form of a composite image, preferably color-coded. For hemodynamic analysis, different colored areas were used as ROIs to compute the true signal-time curves on the perfusion images. The segmentation result of the 

Kao and Shimony are combinable because they are from the same field of endeavor, being methods that calculate probability density functions based on received experimental perfusion data based on a contrast agent circulating in the dynamical system.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the method of Shimony further include “the interface is capable of delivering supplementary information associated with an estimated quantity of interest in a format suitable for a hardware interface device capable of rendering the supplementary information to a user”, as further recognized by Kao.

The suggestion/motivation for doing so would be that the method of Shimony would conform with well known computerized perfusion imaging analysis systems for estimating a quantity of interest, as discussed by Kao in paragraphs 0055-0060.  Here, the perfusion imaging analysis system described in Kao utilizes well known computer elements to execute the various programmed steps, and would easily be incorporated into the method described in the combination of Shimony and Bretthorst, yielding predictable results.  Therefore, it would have 


Regarding claim 14, Shimony, Bretthorst, and Kao disclose a perfusion weighted imaging analysis system comprising a processing unit according to claim 11 for estimating a quantity of interest, and Shimony further teaches of a hardware interface device capable of rendering the estimated quantity to a user [see Figures 2 and 3 on page 540, wherein the perfusion maps are displayed to the user.  With this, a hardware interface device would appear to be inherently included within the method of Shimony].

Additionally, Kao further teaches of a hardware interface device capable of rendering the estimated quantity to a user [see Figs. 4(a)-5(a); also see paragraph 0053-0054, whereby paragraph 0054 states “FIG. 5(a) illustrates the final segmentation result, using the Bayesian estimation, in the form of a composite image, preferably color-coded. For hemodynamic analysis, different colored areas were used as ROIs to compute the true signal-time curves on the perfusion images. The segmentation result of the composite image of FIG. 5(a) in which voxels of different perfusion dynamics can be grouped together, is consistent with the anatomical proton-density-weighted image shown in FIG. 2(d).”; also see Figs. 6(a)-6(c); also see paragraphs 0057-0060, whereby paragraph 0060 states “Preferably, the computer program product of the present invention includes a computer-readable storage medium, such as a diskette, a hard disk or a magnetic tape, for storing a computer program to enable processing 

Again, Kao and Shimony are combinable because they are from the same field of endeavor, being methods that calculate probability density functions based on received experimental perfusion data based on a contrast agent circulating in the dynamical system.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the method of Shimony further include “a hardware interface device capable of rendering the estimated quantity to a user”, as recognized by Kao.

The suggestion/motivation for doing so would be that the method of Shimony would conform with well known computerized perfusion imaging analysis systems for estimating a quantity of interest, as discussed by Kao in paragraphs 0055-0060.  Here, the perfusion imaging analysis system described in Kao utilizes well known computer elements to render the estimated quantity to a user, and would easily be incorporated into the method described in the combination of Shimony and Bretthorst, yielding predictable results.  Therefore, it would have been obvious to combine the further teachings of Kao with the system described in Shimony and Bretthorst to obtain the invention in claim 14.


Regarding claim 15, the reference of Shimony discloses a method for estimating a quantity of interest, among a plurality of quantities of interest of an artery/tissue/vein dynamical system, in an elementary volume of an organ, wherein the elementary volume is referred to as a 
said method being carried out by a computer of a perfusion weighted imaging analysis system [see pages 535-536, under the heading “Introduction”; also see pages 536-537, under the heading “Experimental Data”, which states “The MRI exams were performed on a 1.5 Magnetom Vision…”], and 
comprising:
estimating said quantity of interest from experimental perfusion data based upon a contrast agent circulating in the dynamical system, wherein said dynamical system is (i) linear, (ii) time-invariant and (iii) formally determined by the relationship C(t) = BF · Ca(t) * R(t), where C(t) is a concentration of the contrast agent circulating in a voxel, Ca(t) is a concentration of said contrast agent in an artery feeding said voxel, BF is a blood flow in said voxel, * stands for a convolution product and R(t) is a complementary cumulative density function of a transit time of said contrast agent in said voxel [see pages 537-538, under the heading “Tracer Kinetic Model”, wherein “The first of these is Fick’s law of conservation of contrast agent in tissues. This states that the change in the concentration of contrast agent in the tissue (Ct…) can be expressed as the cerebral blood flow (CBF…) times the concentration of contrast agent delivered by the artery (AIF…) …. In the range of usual flows and concentrations the tissue is approximately linear and the venous output concentration can be expressed as a convolution of 
evaluating – according to a Bayesian method – a posterior marginal probability distribution for said quantity of interest [see page 539, under the heading “Bayesian Inference and Markov chain Monte Carlo”, wherein “The posterior probabilities for the model parameters were computed for each pixel given the time series data using Bayesian probability theory. … Bayes theorem states that the posterior probability for the parameters, given the data D and the relevant background information I, can be expressed as a product of the direct probability for the data and the prior probabilities for the model parameters…”] by:
assigning a direct probability distribution for the experimental perfusion data given parameters involved in the estimation of the quantities of interest of the artery/tissue/vein dynamical system in said voxel [see page 539, under the heading “Bayesian Inference and Markov chain Monte Carlo”, wherein “Bayes theorem states that the posterior probability for the parameters, given the data D and the relevant background information I, can be expressed as a product of the direct probability for the data and the prior probabilities for the model parameters…”]; and 
assigning a joint prior probability distribution for said quantities, by introducing purely soft information on the complementary cumulative density function R(t) in said voxel and applying the Principle of Maximum Entropy [see pages 537-538, under the heading “Tracer Kinetic Model”, wherein “R(t) is the pixel residue curve which is a function of the pixel response function  … Since the residue curve is multiplied by the CBF non-normalized value at the bolus arrival time is proportional to the CBF and the area under the normalized curve is the MTT.”; also see page 538, under the heading “Additions to the Standard Model”, wherein “Additionally, 

Here, as noted above, the reference of Shimony adds Gaussian noise, which is believed to inherently include the feature that requires “applying the Principle of Maximum Entropy.”  But with this, Shimony does not expressly state that “assigning a joint prior probability distribution for said quantities, by introducing purely soft information on the complementary cumulative density function R(t) in said voxel and applying the Principle of Maximum Entropy.”

But the reference of Bretthorst discloses various rules for calculating joint probabilities utilizing probability theory.  In this regard, Bretthorst teaches of 
assigning a joint prior probability distribution for quantities by introducing purely soft information on an impulse response of said dynamical system and applying the Principle of Maximum Entropy [see pages 25-30, in Section 3, entitled “Assigning Distributions Using the Principle of Maximum Entropy”; also see page 45, wherein “The principle of maximum entropy was then used to assign joint probability for the noise. Use of the principle of maximum entropy, 

Shimony and Bretthorst are combinable because they are from the same field of endeavor, both being methods that calculate probability density functions using Gaussian distributions.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the method of Shimony include the function of “assigning a joint prior probability distribution for said quantities, by introducing purely soft information on an impulse response of said dynamical system and applying the Principle of Maximum Entropy”, as recognized by Bretthorst.  The suggestion/motivation for doing so would be that the method of Shimony would conform with well known mathematical theories, in particular, the probability theory, as discussed on page 21, as well as on pages 25 and 26 of Bretthorst. Here, the analysis system described in Bretthorst utilizes well known mathematical techniques, and would easily be incorporated into the apparatus described in Shimony, which was co-authored by Bretthorst, yielding predictable results.  Therefore, it would have been obvious to combine the teachings of Bretthorst with the system described in Shimony.

However, the references of Shimony and Bretthorst do not specifically recite structure, whereby the reference of Shimony fails to expressly disclose “an apparatus …comprising: a communication interface configured to receive perfusion data..; and a processor configured to estimate the quantity of interest from the received perfusion data…; wherein the communication interface is further configured to transmit the estimated quantity of interest to a hardware interface device for displaying the estimated quantity to a user.”

But Kao discloses an apparatus [see paragraph 0060] for estimating a quantity of interest, among a plurality of quantities of interest of an artery/tissue/vein dynamical system, in an elementary volume of an organ [see Abstract; also see paragraphs 0004-0005; also see Figs. 1-3], wherein the elementary volume is referred to as a voxel [see paragraphs 0040-0044],
the apparatus comprising:
a communication interface configured to receive perfusion data pertaining to the voxel of the organ [see paragraphs 0004-0005; also see paragraphs 0039-0041],
wherein the perfusion data is based upon a contrast agent circulating in a dynamical system [see paragraphs 0040-0044] that is (i) linear [see paragraphs 0045-0046],  (ii) time-invariant [see paragraphs 0046-0049]and (iii) formally determined by the relationship C(t)=BF x Ca(t) * R(t), where C(t) is a concentration of a contrast agent circulating in a voxel, Ca(t) is a concentration of said contrast agent in an artery feeding said voxel, BF is a blood flow in said voxel, * stands for a convolution product and R(t) is a complementary cumulative density function of a transit time of said contrast agent in said voxel [see paragraphs 0048-0049, wherein “The concentration-time curve of a tissue voxel can also be expressed as follows: ct(t) = rCBF x ca(t) * R(t) where * denotes convolution and R(t) is the voxel residue function.”], 
a processor [see paragraph 0060] configured to estimate said quantity of interest from the received perfusion data, wherein the estimation involves evaluating, according to a Bayesian method, a posterior marginal probability distribution for said quantity of interest [see step 20 in Fig. 1; also see paragraphs 0042-0044, wherein “Thereafter, in steps 18 to 20, the mask images thus generated were used as an initial guess in the Bayesian estimation so that each voxel may be assigned to a single tissue type. The probability density function for each tissue type was 
assigning a direct probability distribution for the perfusion data given parameters involved in the estimation of the quantities of interest of the artery/tissue/vein dynamical system in said voxel [see paragraphs 0042-0044, whereby paragraph 0044 states “Thereafter, in steps 18 to 20, the mask images thus generated were used as an initial guess in the Bayesian estimation so that each voxel may be assigned to a single tissue type. The probability density function for each tissue type was determined according to voxel numbers in the six mask images. Sample means and sample variance matrices for the signal-time curves were computed for voxels in the mask images as an estimate of the mean signal-time curve for each tissue type and the covariance matrix of mean signal-time curves for voxels belonging to the same tissue type. In the Bayesian estimation, each voxel was assigned to the tissue type with the largest posterior probability.”]; and 
assigning a joint prior probability distribution for said quantities, by introducing purely soft information on the complimentary cumulative density function R(t) in said voxel and applying the Principle of Maximum Entropy [see paragraphs 0044-0050, whereby paragraph 0049 states “Therefore, instead of the initial value, the maximum value of the rCBF*R(t) curve is used as the rCBF value. In step 27, using the central volume principle, the rMTT for contrast-agent particles to pass through a voxel can be calculated…”, and paragraph 0050 states “Therefore, using Equations I-IV, the rCBV, rCBF and rMTT values can be calculated for the 
wherein the communication interface is further configured to transmit the estimated quantity of interest to a hardware interface device for displaying the estimated quantity to a user [see Figs. 4(a)-5(a); also see paragraph 0053-0054, whereby paragraph 0054 states “FIG. 5(a) illustrates the final segmentation result, using the Bayesian estimation, in the form of a composite image, preferably color-coded. For hemodynamic analysis, different colored areas were used as ROIs to compute the true signal-time curves on the perfusion images. The segmentation result of the composite image of FIG. 5(a) in which voxels of different perfusion dynamics can be grouped together, is consistent with the anatomical proton-density-weighted image shown in FIG. 2(d).”; also see Figs. 6(a)-6(c); also see paragraphs 0057-0060, whereby paragraph 0060 states “Preferably, the computer program product of the present invention includes a computer-readable storage medium, such as a diskette, a hard disk or a magnetic tape, for storing a computer program to enable processing equipment, such as a computer, to execute the various steps of the method of the preferred embodiment.”].

Kao, Shimony, and Bretthorst are combinable because they are from the same field of endeavor, being methods that calculate probability density functions.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the method of Shimony and Bretthorst have the specific structure of the claimed apparatus with a communication interface and a processor, such that the communication interface is further 


	Regarding claim 16, Shimony, Bretthorst, and Kao disclose the apparatus discussed above in claim 15, and Kao further discloses wherein the communication interface is configured to transmit supplementary information associated with an estimated quantity of interest in a format suitable for the hardware interface device to display the supplementary information to a user [see Figs. 4(a)-5(a); also see paragraph 0053-0054, whereby paragraph 0054 states “FIG. 5(a) illustrates the final segmentation result, using the Bayesian estimation, in the form of a composite image, preferably color-coded. For hemodynamic analysis, different colored areas were used as ROIs to compute the true signal-time curves on the perfusion images. The segmentation result of the composite image of FIG. 5(a) in which voxels of different perfusion dynamics can be grouped together, is consistent with the anatomical proton-density-weighted image shown in FIG. 2(d).”; also see Figs. 6(a)-6(c); also see paragraphs 0057-0060, whereby paragraph 0060 states “Preferably, the computer program product of the present 

Kao, Shimony, and Bretthorst are combinable because they are from the same field of endeavor, being methods that calculate probability density functions.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the method of Shimony and Bretthorst have the specific structure of the claimed apparatus with a communication interface and a processor, such that the communication interface is further configured to transmit the estimated quantity of interest to a hardware interface device for displaying the estimated quantity to a user, as recognized by Kao. The suggestion/motivation for doing so would be that the method of Shimony would conform with well known computerized perfusion imaging analysis systems for estimating a quantity of interest, as discussed by Kao in paragraphs 0055-0060. Here, the perfusion imaging analysis system described in Kao utilizes well known computer elements to execute the various programmed steps, and would easily be incorporated into the method described in the combination of Shimony and Bretthorst, yielding predictable results.  Therefore, it would have been obvious to combine the teachings of Kao with the system described in Shimony and Bretthorst to obtain the invention in claim 16.


Regarding claim 17, Kao and Marrelec disclose a perfusion-weighted imaging analysis system, with Kao further comprising an apparatus for estimating a quantity of interest according to claim 15, and a hardware interface device configured to render the estimated quantity to a user 

Kao, Shimony, and Bretthorst are combinable because they are from the same field of endeavor, being methods that calculate probability density functions.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the method of Shimony and Bretthorst have the specific structure of the claimed apparatus with a communication interface and a processor, such that the communication interface is further configured to transmit the estimated quantity of interest to a hardware interface device for displaying the estimated quantity to a user, as recognized by Kao.  The suggestion/motivation for doing so would be that the method of Shimony would conform with well known computerized perfusion imaging analysis systems for estimating a quantity of interest, as discussed by Kao in paragraphs 0055-0060.  Here, the perfusion imaging analysis system described in Kao utilizes well known computer elements to execute the various programmed steps, and would easily be .



Response to Arguments
With the entry of the current amendment to the claims, dated November 18, 2021, Applicant’s arguments, also filed November 18, 2021, with respect to the previously cited rejections of claims 1-17, have been fully considered and are persuasive.  However, upon further consideration, a new ground of rejection is made in view of the reference of Joshua S. Shimony, et al., “Estimation of Cerebral Blood Flow from Dynamic Susceptibility Contrast MRI Using a Tissue Model”, AIP Conference Proceedings, American Institute of Physics, New York, Vol. 803, 7 August 2005, pp. 535-542 (noted as “Shimony”).

Specifically, applicant’s arguments, with respect to the previously cited rejection of claims 1-17 as being unpatentable over Teixeira (U.S. Pat. App. Pub. 2010/0274102) in view of Bretthorst (“The Near-Irrelevance of Sampling Frequency Distributions”, in Maximum Entropy and Bayesian Methods, authored by G.L. Bretthorst), have been fully considered and are persuasive.  

In this regard, the references of Teixiera and Bretthorst both fail to expressly disclose a specific method being carried out by a computer of a perfusion weighted image analysis system, which comprises “estimating said quantity of interest from experimental perfusion data based upon a contrast agent circulating in the dynamical system, wherein said dynamical system is (i) linear, (ii) time-invariant and (iii) formally determined by the relationship C(t) = BF · Ca(t) * R(t), where C(t) is a concentration of the contrast agent circulating in a voxel, Ca(t) is a concentration of said contrast agent in an artery feeding said voxel, BF is a blood flow in aid voxel, * stands for a convolution product and R(t) is a complementary cumulative density function of a transit time of said contrast agent in said voxel,…assigning a joint prior probability distribution for said quantities, by introducing purely soft information on the complementary cumulative density function R(t) in said voxel and applying the Principle of Maximum Entropy”, as currently required in independent claim 2, and similarly recited in claims 11 and 15.  Thus, this previously cited rejection of pending claims 2-17 as being unpatentable over Teixiera in view of Bretthorst has been withdrawn. 


Additionally, Applicant’s arguments, filed November 18, 2021, with respect to the previously cited rejection of claims 1-17 as being unpatentable over Kao (U.S. Pat. App. Pub. 2004/0218794) in view of Marrelec (“Bayesian Estimation of the Hemodynamic Response Function in Functional MRI”, from the Bayesian Inference and Maximum Entropy Methods in Science and Engineering: 21st International Workshop, American Institute of Physics Conference Proceedings 617, pages 229-247, 2002, authored by Marrelec et al., have been fully considered and are persuasive. 

Here, the reference of Marrelec fails to expressly disclose a specific method being carried out by a computer of a perfusion weighted image analysis system, which comprises “estimating said quantity of interest from experimental perfusion data based upon a contrast agent circulating in the dynamical system, wherein said dynamical system is (i) linear, (ii) time-invariant and (iii) formally determined by the relationship C(t) = BF · Ca(t) * R(t), where C(t) is a concentration of the contrast agent circulating in a voxel, Ca(t) is a concentration of said contrast agent in an artery feeding said voxel, BF is a blood flow in aid voxel, * stands for a convolution product and R(t) is a complementary cumulative density function of a transit time of said contrast agent in said voxel”, and Kao fails to expressly teach of “assigning a joint prior probability distribution for said quantities, by introducing purely soft information on the complementary cumulative density function R(t) in said voxel and applying the Principle of Maximum Entropy”, as currently required in independent claim 2, and similarly recited in claims 11 and 15.  Thus, this rejection of claims 1-17 has been withdrawn. Thus, this previously cited rejection of pending claims 2-17 as being unpatentable over Kao in view of Marrelec has been withdrawn. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
U.S. Patent 8,792,701, issued to Djeridane et al., being the same Assignee as the ‘557 Patent, discloses a system and method for estimating haemodynamic perfusion 
E.P.A. Vonken et al., “Maximum Likelihood Estimation of Cerebral Blood Flow in Dynamic Susceptibility Contrast MRI”, Magnetic Resonance in Medicine, vol. 41, No.2, January 1, 1999, pages 343-350, discloses a contrast MRI system that utilizes a maximum likelihood estimation.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joseph R. Pokrzywa, whose telephone number is (571) 272-7410. The Examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:
/JOSEPH R POKRZYWA/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            

Conferees:

	/ERON J SORRELL/                        Primary Examiner, Art Unit 3992                                                                                                                                                                                
/M.F/Supervisory Patent Examiner, Art Unit 3992